Exhibit 10.2

 

[FORM OF BENEFIT TERMINATION AGREEMENT]

 

THIS BENEFIT TERMINATION AGREEMENT (the “Agreement”) is entered into as of
December 31, 2003 (the “Agreement Date”), by and between Hooker Furniture
Corporation (the “Company”) and                      (the “Employee”).

 

The Company and the Employee are parties to a Split Dollar Agreement dated
                     (the “Split Dollar Agreement”) and an Assignment of Life
Insurance Policy as Collateral dated -                      (the “Collateral
Assignment”). The Split Dollar Agreement and the Collateral Assignment relate to
one or more life insurance policies insuring the Employee’s life, which are
described in the attached Exhibit A (the “Life Insurance Policies”). The Company
and the Employee are also parties to a Salary Continuation Agreement dated
                     (the “Continuation Agreement”) which provides for the
payment of certain compensation to the Employee following the Employee’s
termination of employment with the Company.

 

The Company and the Employee have the power to terminate the Split Dollar
Agreement and the Collateral Assignment, and the Employee has the power to waive
all of the Employee’s rights and interests under the Continuation Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and adequacy
of which is hereby acknowledged, the parties hereto agree as follows:

 

1. The Split Dollar Agreement, the Collateral Assignment and the Continuation
Agreement are each terminated effective as of the Agreement Date, and each shall
cease to have any further force or effect.

 

2. The Employee assigns and transfers to the Company all rights, title,
privileges powers and interests in the Life Insurance Policies (including,
without limitation, the right to designate a beneficiary to receive any and all
death benefits payable thereunder) effective as of the Agreement Date. The
Employee agrees on his own behalf, and on behalf of his personal representative
in the event of his death, to take all actions as may be necessary to effect the
assignment and transfer of the Life Insurance Policies, including the execution
of any forms or agreements as may be required by the issuer or issuers of the
Life Insurance Policies. The Company and the Employee agree that the issuer or
issuers of the Life Insurance Policies are hereby authorized to recognize the
Company’s claims to all of the rights under the Life Insurance Policies, and
that the sole signature of the Company shall be sufficient for the exercise of
any of such rights.

 

3. The Company and the Employee acknowledge that the Employee is an officer of
the Company and that the assignment and transfer of the Life Insurance Policies
is intended not to constitute a transfer for valuable consideration for purposes
of Section 101(a)(2) of the Internal Revenue Code of 1986, as amended. The
Company and the Employee further acknowledge that the termination of the Split
Dollar Agreement and the Collateral Assignment, and the transfer of the Life
Insurance Policies to the Company, are intended to satisfy the conditions
described in Section IV, Paragraph 4 of Internal Revenue Service Notice 2002-8.

 

1



--------------------------------------------------------------------------------

4. The Company shall pay to the Employee within ten business days following the
Agreement Date a lump sum cash payment of $                     which represents
the total aggregate premiums the Employee has paid with respect to the Life
Insurance Policies.

 

5. The Company acknowledges that the Employee has been designated to participate
in the Company’s Supplemental Retirement Income Plan effective as of December 1,
2003, a copy of which is attached as Exhibit B to this Agreement.

 

6. The Employee hereby waives any and all rights under the Collateral
Assignment, the Split Dollar Agreement and the Continuation Agreement, and
forever releases the Company from any and all obligations thereunder. Such
waiver and release by the Employee do not apply to any other plan, agreement or
arrangement to which the Company or the Employee are parties.

 

7. This Agreement is personal in its nature and neither party hereto shall,
without the consent of the other, assign or transfer this Agreement or any
rights or obligations hereunder; provided, that in the event of the merger,
consolidation, transfer, or sale of all, substantially all or a substantial
portion of the assets of the Company with or to any other individual or entity,
this Agreement shall, subject to the provisions hereof, be binding upon and
inure to the benefit of such successor and such successor shall discharge and
perform all the promises, covenants, duties, and obligations of the party
hereunder.

 

8. This Agreement may be executed in several counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same instrument.

 

9. This Agreement shall not be modified in any respect except by a writing
executed by each party hereto.

 

10. This Agreement shall be governed by the laws of the Commonwealth of
Virginia, without regard to the conflicts of laws principles thereof.

 

IN WITNESS WHEREOF, the parties have signed this Agreement as of the day and
year first written above.

 

HOOKER FURNITURE CORPORATION

By:

       

--------------------------------------------------------------------------------

Title:

         

--------------------------------------------------------------------------------

[EMPLOYEE]

 

2



--------------------------------------------------------------------------------

[SCHEDULE I TO FORM OF BENEFIT TERMINATION AGREEMENT]

 

The Company entered into a Benefit Termination Agreement with each of the
executive officers of the Company named below and made a lump sum cash payment
to each such executive officer pursuant to Section 4 of the Agreement in the
amount set forth next to his name:

 

1.    Paul B. Toms, Jr.    $ 6,625.00 2.    Douglas C. Williams    $ 21,945.00
3.    E. Larry Ryder    $ 21,945.00 4.    Raymond T. Harm    $ 2,556.00 5.   
Henry P. Long, Jr.    $ 14,124.00 6.    Michael P. Spece    $ 2,305.00

 

3